date internal_revenue_service index no number release date cc ebeo 4-plr-118959-98 attention company employee a employee b employee c date d date e date f year g dollar_figureh dollar_figurei dollar_figurej dollar_figurek dollar_figurel dollar_figurem this is in reply to a request for a ruling concerning whether proposed accelerated payments to be made by company of all amounts due to employees a b and c employees plr-118959-98 pursuant to stock_option agreements constitute applicable_employee_remuneration under sec_162 of the internal_revenue_code company entered into nonqualified_stock_option agreements on date d with employees these agreements were amended and restated on date e and are in effect today under the option agreements employees were granted nonqualified_stock_options entitling each employee to purchase a specified number of shares of company stock it is represented that the options did not have a readily_ascertainable_fair_market_value at the time of their grant employees exercised the options once in year g it is represented that each of the employees included in their income for year g an amount equal to the market price of the optioned stock at the time of exercise less the exercise price of the options and the amounts the employees paid for the options under the option agreements company is obligated to make an imputed_interest payment and a tax indemnification payment to each of the employees as described below under the option agreements upon exercising the options each employee was entitled to and did borrow from company an amount equal to the tax_liability the employee would have as a result of recognizing ordinary_income upon exercising the options pursuant to the terms of the option agreements these loans were recourse to the employees and were interest free the principal_amount of the loan becomes due in full on the date on which the employee transfers the beneficial_ownership of all of the shares of optioned stock with all proceeds of any sale of less than all of the shares as well as any dividends_paid by company with respect to the shares applied as pre-payments of the loan as of date f the balance of the loans to employees a b and c were dollar_figureg dollar_figureh and dollar_figurei respectively while the loans to the employees are interest-free under the imputed_interest rules of sec_7872 of the code an amount of interest is imputed as income to the employees further for each year that the loans are outstanding the employees are treated as receiving taxable compensation income from company equal to the amount of the imputed_interest and in connection with this imputed_interest income under the option agreements for each year during which the loans are outstanding company is obligated to pay each employee an amount equal to the sum of income_tax the employees would have to pay on the imputed_interest income and any_tax the employees would have to pay as a result of recognizing the income in plr-118959-98 also under the terms of the option agreements at the time that each employee sells any shares of optioned stock company is obligated to pay the employee an amount tax indemnification payment equal to the sum of the excess of a the tax at ordinary_income rates that the employee has paid upon exercising the option plus the tax at capital_gains rates the employee would pay on the sale of the optioned stock over b the amount of tax at capital_gains rates the employee would have paid on the sale of the optioned stock had the employee instead purchased that stock for the amount_paid to purchase the option and the grossed-up amount of tax the employee would have to pay as a result of recognizing the income described in while company cannot accurately ascertain the amount of the imputed_interest payments it will have to make each year to the employees company can determine the amount of the tax indemnification payments it will be obligated to make when the employees sell optioned stock if company assumes that the capital_gains_tax rate at the time the employees sell the optioned stock is the same as the current capital_gains_tax rate company proposes to terminate its obligation to make the payments and instead make an accelerated payment of all amounts due to the employees under the option agreements this accelerated payment would equal in amount the tax indemnification payment company is obligated to currently make under the option agreements based on existing tax_rates all obligations to make the imputed_interest payments would be eliminated and the employees would be required to pay the loans they received to purchase the stock company represents that it would make payments to a b and c of approximately dollar_figurek dollar_figurel and dollar_figurem respectively assuming the annual imputed_interest payments company would have made to each employee were equal in amount to the amount_paid each employee for the tax_year ended date f if the accelerated payment company makes to each employee is equal in amount to the tax indemnification payment the employee would have received in the future it would mean that company had discounted all the payments due under the option agreements using an interest rate of between and which is similar to the applicable_federal_rate for the year ended date f company contends that because of unknown factors such as the future capital_gains_tax rate the future applicable federal interest rates and the time at which the employees will sell the optioned stock the amount of the future payments company is trying to discount cannot be determined with certainty and therefore company believes that an accelerated payment in the amount of the tax indemnification payment and the elimination of the imputed_interest payment plr-118959-98 constitutes a reasonably discounted value of the sum of the stream of imputed_interest payments and the tax indemnification payment sec_162 of the code generally provides a limit of dollar_figure million on the deduction for compensation paid during any taxable_year for the chief_executive_officer and the other four highest compensated officers of any publicly_held_corporation sec_162 defines publicly_held_corporation to mean any corporation issuing any class of common equity securities required to be registered under sec_12 of the securities exchange act of sec_162 defines a covered_employee to include any employee of the taxpayer if as the close of the taxable_year such employee is the chief_executive_officer of the taxpayer or is an individual acting in such capacity or the total compensation of such employee for the taxable_year is required to be reported to shareholders under the securities exchange act of by reason of such employee being among the highest compensated officers for the taxable_year other than the chief_executive_officer sec_162 of the code defines applicable_employee_remuneration with respect to any covered_employee for any taxable_year generally as the aggregate amount allowable as a deduction for the taxable_year determined without regard to sec_162 for remuneration for services performed by the employee whether or not during the taxable_year however remuneration payable under a written binding contract in effect on date and not modified thereafter in any material respect before the remuneration is paid is excepted from the definition of applicable_employee_remuneration sec_1_162-27 of the income_tax regulations sets forth rules for what constitutes a written binding contract that was in effect on date it provides in relevant part that the corporation must be obligated to pay the compensation if the employee performs the services and that the exception for written binding contracts in effect on date does not apply to a written binding contract that is materially modified a material modification occurs when the contract is amended to increase the amount of compensation payable to the employee if a binding written contract is materially modified it is treated as a new contract entered into as of the date of the material modification a modification of the contract that accelerates the payment of the compensation will be treated as a material modification unless the amount of compensation paid is discounted to reasonably reflect the time_value_of_money the adoption of a supplemental contract or agreement that provides for increased compensation or the payment of additional compensation is a material modification of a binding written contract where the facts and circumstances show that the additional compensation is paid on the basis of substantially the same elements or conditions as the compensation that is otherwise paid under the written binding contract in this case assuming the stock_option agreements that were entered into on date d and amended and restated on date e constitute written binding contracts under applicable state law in plr-118959-98 effect on date the imputed_interest payments and tax indemnification payments will not be subject_to the deduction disallowance rules of sec_162 of the code unless company’s proposal to accelerate the payments of compensation constitutes a material modification of the existing stock_option agreements under the regulations a modification of a binding written contract that accelerates the payment of compensation will not be treated as a material modification if the amount of compensation paid is discounted to reasonably reflect the time_value_of_money based on the facts submitted and provided that under applicable state law company is obligated to pay the compensation in question we rule that the proposed accelerated payments will not constitute applicable_employee_remuneration within the meaning of sec_162 of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent except as specifically ruled above no opinion is expressed as to the federal tax consequences of the transaction described above under any other provisions of the code sincerely yours _________________________ robert b misner assistant chief branch office of the associate chief_counsel employee_benefits and exempt_organizations enclosure copy for sec_6110 purposes
